Citation Nr: 0738873	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-30 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for residuals of 
fracture of the right thumb.



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel








INTRODUCTION

The veteran served on active duty from August 1996 to August 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran moved subsequent to that decision and the case is 
now under the jurisdiction of the Hartford, Connecticut RO.  

The veteran requested a hearing before a Member of the Board 
at the RO.  In July 2007 the veteran was sent a letter 
notifying him of the time and place of his personal hearing; 
however, he did not show up for the scheduled hearing.  
Therefore, there is no Board hearing request pending at this 
time.  See 38 C.F.R. § 20.704(d) (2007).

The Board notes that it is rendering a decision as to service 
connection for residuals of a right thumb fracture.  A left 
thumb fracture is noted in the veteran's service treatment 
records; however, the veteran has claimed entitlement to 
service connection for residuals of a right thumb fracture, 
perfected an appeal as to that issue, and that is the issue 
properly before the Board.  


FINDING OF FACT

There is no competent medical evidence of current right knee 
disability or residuals of fracture of the right thumb.  


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

2.  Residuals of fracture of the right thumb were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The October 2003 notification letter did 
not include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot.  Furthermore, the veteran was 
given notification as to degrees of disability and effective 
dates in a letter sent in March 2006, the same month the 
Court decided Dingess/Hartman.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record a VA examination report 
and service treatment records.  There is no indication that 
any other treatment records exist that should be requested, 
or that any pertinent evidence has not been received.  A VA 
examination was provided in connection with these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II. Service Connection

The veteran asserts that he has right knee disability and 
residuals of fracture of the right thumb as a result of his 
active service in the United States Army. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for right knee disability and 
residuals of fracture of the right thumb.  None of the 
medical evidence of record concludes that the veteran 
currently has either of these disabilities.  

The veteran was provided a VA examination in October 2005.  
At that examination, the veteran reported that his right knee 
hurts if he runs, and it has a lot of clicking also and if he 
runs it clicks more often.  He denied any weakness, 
stiffness, swelling, heat and redness, instability or giving 
way, "locking," fatigability, and lack of endurance, and 
reported having no treatment for his right knee.  The veteran 
reported a left thumb fracture in 1996 and the examiner noted 
that the claims file indicated a small avulsion fracture of 
his 1st digit.  The Board notes that the veteran's service 
treatment records show a fracture of the left thumb, but not 
a fracture of the right thumb.    

On examination, the veteran's right knee was not painful on 
motion and the range of motion was not additionally limited 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, and guarding of movement.  
The right knee range of motion was recorded as normal to 140 
degrees flexion and normal to full extension.  X-rays of the 
right knee were reported as not revealing any fracture or 
dislocation or significant degenerative changes.  A 
neurological examination showed deep tendon reflexes 1+ 
bilaterally with no sensory or motor deficits.  The diagnoses 
included musculoskeletal right knee pain, reported as stable, 
and history of left thumb fracture, reported as stable with 
no degenerative changes and no radicular findings on 
examination.  While the veteran was diagnosed with right knee 
pain, such is not evidence of a current disability.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 
2001) (pain alone, without a diagnosis or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  The veteran has been asked to submit evidence 
supporting his claims.  At this time, VA has of record no 
competent medical evidence showing current right knee 
disability or residuals of fracture of the right thumb. 

It is noted that the X-ray of the low back and right knee 
were interpreted as showing no "significant" degenerative 
changes.  In view of the diagnoses, the Board takes this to 
mean that arthritis was not present.  For instance, the low 
back disorder was characterized as mechanical low back pain 
with no degenerative changes.  Likewise, only musculoskeletal 
knee pain was noted, and is not service connected as set 
forth above.

The veteran's claims for service connection for right knee 
disability and residuals of a fracture of the right thumb 
fail because there is no competent evidence of record of a 
current diagnosis of either of these disabilities, and 
without a current disability, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."); Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).  Although the veteran is 
competent to state that he has pain or other common symptoms 
of disability, he is not competent to enter a diagnosis of 
right knee disability or residuals of fracture of the right 
thumb, as that requires a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the preponderance of the competent evidence is 
against a finding of any current right knee disability or 
residuals of fracture of the right thumb.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to service connection for residuals of fracture 
of the right thumb is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


